Case 4:20-cv-10422-SDD-EAS ECF No. 20 filed 07/02/20                  PageID.106      Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MICHIGAN
                                       EASTERN DIVISION



 ANDREA PAPPAGALLO,
                                                            Case No. 4:20-cv-10422-SDD-EAS
           Plaintiff,
                                                            Hon. Stephanie Dawkins Davis
  vs.
                                                            Magistrate Judge Elizabeth A.
 TENNECO AUTOMOTIVE OPERATING                               Stafford
 COMPANY SEVERANCE BENEFIT PLAN,
 Effective as of July 20, 2018; TENNECO
 AUTOMOTIVE OPERATING COMPANY INC.;
 and TENNECO INC.,

        Jointly and severally,


                   DEFENDANTS’ STANDARD OF REVIEW STATEMENT


         Pursuant to the Court’s Scheduling Order dated June 18, 2020 (ECF No. 18), Defendants

Tenneco Automotive Operating Company Severance Benefit Plan (the “Plan”), Tenneco

Automotive Operating Company Inc., (“TAOC”) and Tenneco Inc. (collectively, “Defendants”)

submit this statement regarding the appropriate standard of review. For the reasons set forth

below, this Court should apply the arbitrary and capricious standard of review to Plaintiff Andrea

Pappagallo’s (“Plaintiff”) claim for severance benefits under ERISA § 502(a)(1)(B), 29 U.S.C. §

1132(a)(1)(B).

         A.      Controlling Legal Precedent and the Plan’s Plain Language Establishes that
                 the Arbitrary and Capricious Standard of Review Applies.

         U.S. Supreme Court and Sixth Circuit precedent dictate that, when a benefit plan

“gives the administrator or fiduciary discretionary authority to determine eligibility for benefits

                                                1
Case 4:20-cv-10422-SDD-EAS ECF No. 20 filed 07/02/20                   PageID.107       Page 2 of 5



or to construe the terms of the plan,” courts are required to “review such decisions under the

arbitrary-and-capricious standard.” Clemons v. Norton Healthcare Inc. Ret. Plan, 890 F.3d 254,

264 (6th Cir. 2018) (citing Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)).

“Further, if the plan gives the administrator discretion to make factual determinations, arbitrary-

and-capricious review extends to those issues as well.” Id. (citing Shaw v. AT&T Umbrella

Benefit Plan No. 1, 795 F.3d 538, 547 (6th Cir. 2015)).

        In this case, the Tenneco Automotive Operating Company Inc. Severance Benefit Plan

and Summary Plan Description (effective July 20, 2018), is “both the summary plan description

(SPD) and official plan document for the Plan.” See Ex. 1, § 1 (hereinafter “Plan Document”).

Under the terms of the Plan Document, TAOC is the Plan’s sponsor and Plan Administrator. Id.

§§ 1, 14.b, 14.e. Section 14.c. of the Plan Document is a textbook example of discretionary plan

language because it conveys to TAOC the discretionary authority to conclusively construe and

interpret the Plan’s terms, make factual determinations, and determine an individual’s eligibility

for benefits. Id. § 14.c.

        Specifically, Section 14.c provides:

        The Plan Administrator will make all determinations as to the right of any person
        to a Severance Benefit and other benefits under the Plan and will have the
        discretionary authority to conclusively construe and interpret the provisions of
        the Plan and make factual determinations thereunder, including the power to
        determine the rights or eligibility of any persons, and the amounts of their benefits
        under the Plan, and to remedy ambiguities, inconsistencies or omissions, and any
        such determinations will be binding on all parties. Benefits will only be paid if the
        Plan Administrator, in its sole discretion, determines that the employee or
        beneficiary is entitled to them.

Id. (emphasis added).

        In light of such clear discretionary language, both the Plan Administrator’s eligibility for

benefits determinations and any related factual determinations are entitled to arbitrary-and-



                                                  2
Case 4:20-cv-10422-SDD-EAS ECF No. 20 filed 07/02/20                  PageID.108      Page 3 of 5



capricious review. In fact, the Sixth Circuit has afforded plan administrators deference based on

plan language nearly identical to the language at issue here. See, e.g., Farmer v. Square D Co.,

114 F. App’x 657, 659, 660 (6th Cir. 2004) (applying the arbitrary and capricious standard of

review where defendant was vested with “the discretionary authority to construe and interpret the

provisions of the plan and make factual determinations thereunder, including the power to

determine the rights or eligibility of employees or participants and any other persons, and the

amounts of their benefits under the plan, and to remedy ambiguities, inconsistencies or

omissions”).

       B.      There is No Legal or Factual Basis for the Court to Forego the Required
               Arbitrary and Capricious Review Standard.

       Pursuant to the Court’s instruction, the parties held a telephonic meet and confer on June

24, 2020 to discuss the issues in the Scheduling Order, including the appropriate standard of

review. During the meet and confer, Plaintiff’s counsel indicated that they believe the

appropriate standard of review is de novo, notwithstanding the unambiguous Plan language

granting discretionary authority to the Plan Administrator. Specifically, Plaintiff’s counsel

argued that, because Tenneco Inc.—and not TAOC—allegedly decided Plaintiff’s benefit claim,

they believe the standard of review should be de novo. That argument is baseless.

       As described above, TAOC is the Plan’s sponsor and the Plan Administrator. The benefit

and appeal denial letters repeatedly and explicitly state that the Plan Administrator is making

Plaintiff’s benefits determination. See PageID.21 (“The Plan Administrator has considered the

claim. . . and this letter is to inform you that Mr. Pappagallo’s claim. . . is denied”); PageID.32

(“The Plan Administrator has considered the information provided in the Appeal Letter and this

letter is to inform you that Mr. Pappagallo’s appeal. . . is denied”). Both the benefit and appeal




                                                 3
Case 4:20-cv-10422-SDD-EAS ECF No. 20 filed 07/02/20                  PageID.109      Page 4 of 5



denial letters were signed by Peter Acker, TAOC’s Vice President Total Rewards and a duly

elected officer of TAOC. Mr. Acker is not an employee of Tenneco Inc.

       During the parties’ discussion, Plaintiff’s counsel also focused on inconsequential details

unrelated to the Plan Administrator’s benefit determination, including that the benefit and appeal

denial letters signed by Peter Acker were on Tenneco Inc. letterhead. As the undersigned

explained, there is a simple explanation for that: TAOC is a wholly-owned subsidiary of

Tenneco Inc. and does not have its own letterhead. Moreover, the content of the benefit denial

letters—which is the subject of this lawsuit—makes clear that TAOC (the Plan Administrator)

decided Plaintiff’s benefit claim. See, e.g., PageID.33 (benefits appeal denial letter stating that

“Tenneco determined that Mr. Pappagallo was never a Section 16 Officer for any purpose and,

accordingly, the Plan Administrator determines that he is not a Section 16 Officer for purposes

for Plan purposes and does not otherwise meet the requirements for benefits under the Plan as a

member of Group 1.”) (emphasis added).

       The two benefit denial letters attached to Plaintiff’s complaint are explicit that the

Tenneco Inc. and the Plan Administrator are separate actors. They are separately defined. They

make separate decisions. Tenneco Inc., as it does for all its named officers, determines who are

Section 16 Officers of Tenneco, Inc. The Plan Administrator, in accordance with the Plan and on

behalf of TAOC, determined Plaintiff’s eligibility for benefits under the Plan.

       Indeed, Plaintiff’s actions during the administrative review of his claim for benefits

indicate that he understood TAOC was deciding his claim. He addressed both his claim for

benefits and appeal letters to “Plan Administrator – Tenneco Automotive Operating Company

Inc.” PageID.17, 25. Neither he nor his counsel raised any issue in Plaintiff’s appeal letter that

the wrong entity, Tenneco Inc., decided his claim. Instead, he argued that the “Plan



                                                4
Case 4:20-cv-10422-SDD-EAS ECF No. 20 filed 07/02/20                 PageID.110      Page 5 of 5



Administrator’s Denial Was Arbitrary and Capricious,” quoting the Plan Document’s Section 14

discretionary language and Sixth Circuit case law on the arbitrary and capricious standard. Id. at

2-3. Plaintiff’s post-hoc attempt to avoid arbitrary and capricious review is belied by his own

actions, and, most importantly, the clear language of the Plan Document and the fact that his

claim was clearly decided by the Plan Administrator.1

                                           CONCLUSION

       For the foregoing reasons, this Court should apply the arbitrary and capricious standard

of review to Plaintiff’s benefits claim.

Dated: July 2, 2020                                 Respectfully submitted,

                                                    /s/ Richard E. Nowak
                                                    Richard E. Nowak
                                                    Samuel P. Myler
                                                    Samuel D. Block
                                                    Mayer Brown LLP
                                                    71 S. Wacker Drive
                                                    Chicago, IL 60606
                                                    Phone: (312) 701-8809
                                                    Fax: (312) 706-8140
                                                    rnowak@mayerbrown.com
                                                    smyler@mayerbrown.com
                                                    sblock@mayerbrown.com

                                                    Michael G. Brady
                                                    Warner Norcross + Judd LLP
                                                    2000 Town Center, Suite 2700
                                                    Southfield, MI 48075
                                                    Phone: 248.784.5032
                                                    mbrady@wnj.com

                                                    Attorneys for Defendants




1
  Because the parties are submitting simultaneous submissions, to the extent Plaintiff makes
other arguments in support of his de novo review argument, Defendants request leave to respond
to those arguments in the context of the parties’ anticipated cross motions for judgment on the
administrative record.

                                                5
